Plaintiffs motion for renewal of its petition to confirm an arbitration award was supported by evidence, not submitted on the prior application, showing that plaintiff timely re-filed the petition under the terms of the order dismissing the original petition on technical grounds. Under the circumstances, we find that plaintiff has demonstrated a “reasonable justification for the failure to present [the new] facts on the prior motion” (CPLR 2221 [e] [3]). Accordingly, plaintiff is entitled to renewal, and, upon renewal, to confirmation of the award, defendant having failed to raise any substantive grounds for denial of that relief on the merits. Concur — Mazzarelli, J.P., Friedman, Catterson, Renwick and DeGrasse, JJ.